Citation Nr: 1137582	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for left ear hearing loss, currently evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein the RO declined to reopen a claim for service connection for right ear hearing loss, continued a 10 percent disability evaluation for left ear tinnitus and continued a zero percent disability evaluation for left ear hearing loss.  In his substantive appeal, the Veteran limited his appeal to the decision regarding his "service connected hearing loss" and the Veteran is service-connected for the left ear hearing loss.  In a July 2011 informal hearing presentation, the representative clarified that the issue on appeal was entitlement to an increased rating for left ear hearing loss.  As such, this is the only issue in appellate status.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left ear hearing loss warrants a higher disability rating because evidence of record from a private audiologist shows his hearing loss has worsened.  Specifically, in an October 2006 medical statement from a private audiologist, Dr. WDP, it is noted that pure tone threshold testing reveals bilateral sloping sensorineural hearing losses involving all frequencies reaching severe to profound hearing loss levels for the higher frequencies.  

The Veteran's hearing was last evaluated by VA in July 2006 during a VA audiology examination.  At that examination speech reception thresholds could not be reliably obtained.  Nor could word recognition be reliably assessed.  Pure tone responses varied up to 20 decibels and did not agree with thresholds obtained on earlier testing in May 2006.  The audiologist noted that the findings were not reliable and not suitable for adjudication purposes.  The diagnosis was that there was some degree of bilateral sensorineural hearing loss with a pseudohypoacusis overlay and subjective tinnitus.  It was noted that the Veteran should be rescheduled for compensation evaluation only if he agrees to fully cooperate.  The Veteran and his representative have requested that the Veteran be provided a new examination.

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected left ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an audiologist (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his service-connected left ear hearing loss disability.  The claims folder and a copy of this Remand should be provided to the audiologist for review and it should be noted in the examination report that the claims folder has been reviewed.  

The audiologist should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the left ear hearing loss disability.  A rationale for all opinions expressed must be provided.

2.  After completing the above development, readjudicate the Veteran's claim.  If a complete grant of benefit is not awarded, issue a supplemental statement of the case to the Veteran and his representative, and provide them an opportunity to respond, before returning the case to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


